MEMORANDUM **
Glen Broemer appeals pro se from the district court’s judgment dismissing his action alleging defendants conspired to contaminate his food to the detriment of his health and personal relationships. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s sua sponte dismissal, Omar v. SeaLand Serv., Inc., 813 F.2d 986, 991 (9th Cir.1987), and we may affirm on any ground supported by the record, Wright v. Riveland, 219 F.3d 905, 912 (9th Cir.2000). We affirm.
The district court properly dismissed Broemer’s action because his amended complaint did not contain a “short and plain” statement of the claims for relief as required by Fed.R.Civ.P. 8(a). See Jones v. Cmty. Redev. Agency, 733 F.2d 646, 649 (9th Cir.1984). Moreover, given the nature of Broemer’s allegations, amendment would be futile. See id. at 650-51.
Broemer’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.